Opinion by
Lawrence, J.
The record, which was uncontradicted, disclosed that the brass base shells are similar to those involved in New York Merchandise Co., Inc. v. United States (8 Cust. Ct. 209, C. D. 607). They were therefore held dutiable at 35 percent under paragraph 353 as articles having as an essential feature an electrical element or device, such as signs, as claimed. The marcel irons stipulated to be similar to those involved in Abstract 38680 and paperweights similar to those involved in Woolworth v. United States (26 C. C. P. A. 221, C. A. D. 20) were held dutiable as household utensils at 40 percent under paragraph 339 in accordance with stipulation of counsel.